Citation Nr: 0113723	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-04 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an award of educational assistance benefits, 
under Chapter 35, Title 38, United States Code (Chapter 35 
education benefits), prior to March 27, 1998. 


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980.  The appellant is the veteran's son.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1998 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that the appellant's date of eligibility for Chapter 35 
education benefits was March 27, 1998.  

The Board notes that in his October 1998 notice of 
disagreement, the appellant requested a hearing to take place 
in Washington, D.C.  In November 2000, the Board notified the 
appellant via letter that a hearing was scheduled before the 
Board in Washington, D.C. for February 14, 2001.  However, 
the appellant failed to report for this hearing.  


FINDINGS OF FACT

1.  In January 1998, the RO received the appellant's VA Form 
22-5490, Application for Survivors' and Dependents' 
Educational Assistance.

2.  In an August 1998 rating decision, the RO determined, 
based on the report of a March 27, 1998, VA examination, that 
the veteran's service-connected disabilities were total and 
permanent, and as such established basic eligibility for 
Dependents' Educational Assistance from March 27, 1998.   

3.  In October 1998, the RO correctly notified the appellant 
that he was entitled to receive Chapter 35 education benefits 
from March 27, 1998.



CONCLUSION OF LAW

There is no legal basis for entitlement to educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, prior to March 27, 1998.  38 U.S.C.A. §§ 3500, 3512 
(West 1991); 38 C.F.R. §§ 21.3021, 21.3041 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from the appellant's claim of 
entitlement to Chapter 35 education benefits.  Basic 
eligibility for educational assistance benefits under Chapter 
35, Title 38, United States Code, may be established in 
several ways, including being a child of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 21.3021 (2000).  The basic beginning date of an eligible 
child's period of eligibility is his or her eighteenth 
birthday, or successful completion of secondary schooling, 
whichever occurs first; the basic ending date is the eligible 
child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a) (West 
1991); 38 C.F.R. § 21.3041 (2000).  

An eligible child may have a beginning date later than the 
basic beginning date if the effective date of the permanent 
and total disability rating occurs after the child has 
reached eighteen but before he or she has reached twenty-six, 
in which case the beginning date of eligibility will be the 
effective date of the rating or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  Id.

In January 1998, the RO received the appellant's application 
for Chapter 35 education benefits.  In late January 1998, 
this claim was denied because at the time the veteran, 
although carrying a 100 percent service-connected evaluation, 
had not been found to be permanently and totally disabled.  
It was also noted that a copy of the appellant's birth 
certificate was not of record at the time.  The Board notes 
that a copy of the birth certificate was subsequently 
received, and shows that the appellant was born in November 
1979; as such, he was just over eighteen years of age at the 
time he submitted his application for education benefits.  

In August 1998, the RO determined that, based on the report 
of a March 27, 1998, VA examination, the veteran's service-
connected disability was total and permanent in nature, and 
as such, established the appellant's entitlement to Chapter 
35 educational benefits effective from the date of this 
examination.  

Thereafter, the appellant perfected an appeal with respect to 
the effective date of entitlement to these benefits, arguing 
that he should receive such benefits effective January 1998, 
when he began attending college.  Specifically, as noted in 
his October 1998 notice of disagreement, he alleges that 
representations were made to his parents by the RO in 
Washington, D.C. in December 1997 to the effect that his 
attendance at a certain college would be approved (for 
Chapter 35 purposes), and that based on this alone he began 
attending this college in January 1998.  In a February 1998 
letter, the veteran had made the same contention, adding that 
his disability had been certified as permanent.  

However, the record does not indicate that the RO had 
determined that the veteran's service-connected disability 
was permanent and total prior to March 27, 1998.  As such, 
and as the appellant otherwise meets the eligibility 
requirements as a child of the veteran (see 38 C.F.R. 
§ 3.57), the correct effective date for the award of Chapter 
35 education benefits was March 27, 1998.  As previously 
noted, where the effective date of the permanent and total 
disability rating occurs after the child has reached eighteen 
but before he has reached twenty-six, as is the case here, 
the beginning date of eligibility will be the effective date 
of the rating or the date of notification to the veteran from 
whom the child derives eligibility, whichever is more 
advantageous to the eligible child. 38 U.S.C.A. § 3512(a) 
(West 1991); 38 C.F.R. § 21.3041 (2000).

In summary, the law is clear that awards of educational 
assistance benefits in this case can not commence prior to 
the date the veteran was found to have total disability 
permanent in nature resulting from a service-connected 
disability, or March 27, 1998.  If confusion in this matter 
was created by the alleged representations made by the 
Washington, D.C. RO is unfortunate; however, the Board is 
bound by the laws enacted by Congress, and interpreted by the 
Court, and is not free to ignore or make exceptions to those 
laws.  In conclusion, as analyzed above, there is no legal 
basis for a retroactive award of educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, prior to March 27, 1998, and the appellant's claim for 
retroactive benefits must fail.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).

In light of the fact that the law, and not the evidence, is 
dispositive in this case, the Board concludes that the notice 
and assistance provisions provided by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are inapplicable to this case.  The appeal 
is denied because of the absence of legal merit; no 
additional assistance or development of the evidence would 
change the result.  



ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

